Name: COMMISSION REGULATION (EC) No 646/97 of 15 April 1997 correcting Commission Regulation (EC) No 461/97 laying down the reduced agricultural components and additional duties applicable from 1 January to 30 June 1997 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under agreements with Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: trade;  tariff policy;  EU finance;  agricultural activity;  Europe;  foodstuff
 Date Published: nan

 16. 4. 97 EN Official Journal of the European Communities No L 99/3 COMMISSION REGULATION (EC) No 646197 of 15 April 1997 correcting Commission Regulation (EC) No 461/97 laying down the reduced agricultural components and additional duties applicable from 1 January to 30 June 1997 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under agreements with Estonia, Latvia and Lithuania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 461 /97 (2) lays down the agricultural components and additional duties applicable to goods imported from the Baltic States up to 30 June 1997; Whereas Regulation (EC) No 461 /97 omitted to take account in Annex IV, Part 1 , of the CN codes 1806 31 00 and 1806 32 10 ; whereas these goods benefit from a reduction in additional duty on sugar, whereas this Annex should be completed to include these goods, HAS ADOPTED THIS REGULATION: Article 1 The goods under CN codes 1806 31 00 and 1806 32 10 are added to Annex IV, Part 1 , of Regulation (EC) No 461 /97. In column 2 (AD S/Z) an asterisk (*) is added to each of these goods referring to Part 2 of that Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1997 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20 . 12 . 1993, p . 18 . 2 OJ No L 74, 14. 3 . 1997, p. 56 .